Citation Nr: 0400871	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  01-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether the veteran is entitled to vocational rehabilitations 
training under the provisions of Chapter 31, Title 38, United 
States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

It is unclear whether the provisions of the VCAA apply to 
claims for Chapter 31 benefits.  Cf. Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (VCAA does not apply to waiver of 
recovery of overpayment of improved death pension claims 
under chapter 53, title 38, United States Code).  Still, the 
broad definition of "claimant" in 38 U.S.C.A. § 5100 (West 
2002) suggests that the VCAA might well apply to vocational 
rehabilitation claims.  Since the heightened duty to assist 
under the VCAA would only benefit the veteran, the Board will 
consider it applicable to this claim.

The record shows that the veteran is service-connected for 
post-traumatic stress disorder (PTSD), which is evaluated as 
30 percent disabling.  Information provided by the veteran 
indicates that he is employed at the Pentagon.  An October 
2000 vocational report indicated that he liked his job, but 
not the work environment at the Pentagon.  He also reported 
that he did not receive treatment for PTSD.  There was no 
information in that report or the report of a vocational 
counselor to show that the veteran's disability impaired his 
employment.  In September 2001, his representative suggested 
that it was foreseeable that the events that occurred at the 
Pentagon on September 11, 2001, would result in the place of 
his employment aggravating his PTSD.  

In light of the foregoing, additional development is 
necessary to determine if, in fact, his disability now 
creates any employment impairment.

The veteran should be given an opportunity to submit any 
evidence to show that he has received treatment for PTSD 
since September 11, 2001.  In addition, he should undergo a 
new vocational assessment in order to determine the nature 
and extent of his disability and the affect of such on his 
ability/suitability for his current employment.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, VA's 
duty to assist, and the notification 
requirements of the Act.  In doing so, 
the RO should ensure that the statutory 
and regulatory requirement that VA notify 
a claimant what evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by VA 
are met. 

2.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for PTSD 
since 2001.  The veteran should sign 
appropriate releases.  Thereafter, any 
such records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

3.  After the above development is 
completed, the veteran should be 
scheduled for a vocational rehabilitation 
assessment by a VA Counseling 
Psychologist.  The psychologist should 
review pertinent information contained in 
the claims folder and vocational 
rehabilitation files and make a 
determination as to whether the veteran 
has an employment handicap which impairs 
employability and if so, whether he has 
overcome impairment of employability.  To 
that end, the psychologist should arrange 
for any interviewing and testing of the 
veteran deemed necessary.   

4.  The RO should review the vocational 
rehabilitation assessment to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, 5103A, are 
fully complied with and satisfied.  
Thereafter, the RO should review the 
claim again.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




